Citation Nr: 0827004	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  00-01 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for varicose 
veins, right lower extremity, currently rated as 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for varicose 
veins, left lower extremity, currently rated as 20 percent 
disabling.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of viral 
hepatitis and, if so, whether service connection can be 
granted.  

4.  Entitlement to service connection for bilateral knee 
disability secondary to service-connected bilateral varicose 
veins.  

5.  Entitlement to service connection for bilateral leg 
arthritis secondary to service-connected bilateral varicose 
veins.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active duty service from June 1971 to May 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO).  

This appeal was previously before the Board and was remanded 
in February 2004.  In the course of appellate development, a 
30 percent evaluation for bilateral varicose veins was 
increased to separate 20 percent ratings for each lower 
extremity by a September 2006 rating decision.  However, as 
this grant represents less than the maximum available rating 
and the veteran has not expressly stated he is satisfied with 
the assigned rating, the claim for increase remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In addition, at the time of the February 2004 remand, the 
Board noted that the veteran had raised the issue that he is 
permanently and totally disabled due to his service connected 
bilateral varicose veins and referred the issue to the RO.  
This issue has not been adjudicated and is, once again, 
referred to the RO.  


FINDINGS OF FACT

1.  Prior to June 2, 2005, the medical evidence of record 
fails to show persistent edema and stasis pigmentation or 
eczema affecting the veteran's right leg.

2.  Prior to June 2, 2005, the medical evidence of record 
fails to show persistent edema and stasis pigmentation or 
eczema affecting the veteran's left leg.

3.  As of June 2, 2005, the medical evidence of record shows 
persistent edema and stasis pigmentation or eczema affecting 
the veteran's right leg.  There is no evidence of persistent 
edema, induration, eczema or ulceration.

4.  As of June 2, 2005, the medical evidence of record shows 
persistent edema and stasis pigmentation or eczema affecting 
the veteran's left leg.  There is no evidence of persistent 
edema, induration, eczema or ulceration.

5.  A claim for service connection for residuals of viral 
hepatitis was denied by a March 1979 rating decision that was 
not appealed.

6.  Evidence submitted subsequent to the March 1979 rating 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim.

7.  Hepatitis was treated during service and resolved without 
causing chronic residual disability.

8.  A bilateral knee disability was neither caused nor 
aggravated by service-connected varicose veins.

9.  Bilateral leg arthritis was neither caused nor aggravated 
by service-connected varicose veins.


CONCLUSIONS OF LAW

1.  Prior to June 2, 2005, criteria for a rating in excess of 
20 percent for varicose veins of the right leg have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2007).

2.  Prior to June 2, 2005, criteria for a rating in excess of 
20 percent for varicose veins of the left leg have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2007).

3.  As of June 2, 2005, the criteria for a 40 percent rating 
for service-connected varicose veins of the right leg have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2007).

4.  As of June 2, 2005, the criteria for a 40 percent rating 
for service-connected varicose veins of the left leg have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2007).

5.  The March 1979 rating decision which denied a claim for 
service connection for hepatitis is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

6.  New and material evidence has been submitted since the 
March 1979 rating decision, and the claim of entitlement to 
service connection for hepatitis is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

7.  The veteran has no disability due to any hepatitis 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

8.  The veteran's bilateral knee disability is not 
proximately due to or the result of his service-connected 
varicose veins.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

9.  The veteran's bilateral leg arthritis is not proximately 
due to, the result of, or chronically aggravated by his 
service-connected varicose veins.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in August 2002 and April 2004, the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In addition, an 
October 2006 letter advised the veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO did not issue the VCAA notice letters prior to 
initially adjudicating the veteran's claims - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  The VCAA was enacted after the 
original, February 1999, rating decision was completed.  
However, the VCAA letters were sent prior to the August 2002 
supplemental statement of the case (SSOC) - wherein the RO 
readjudicated the claims based on any additional evidence 
that had been received since the initial rating decision, 
statement of the case (SOC), and any prior SSOC.  This is 
important to point out because the Federal Circuit Court has 
recently held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

With respect to the issue of whether new and material 
evidence has been presented to reopen a claim for service 
connection for residuals of viral hepatitis, the Board 
observes that in light of the favorable outcome of this 
appeal with respect to the issue of whether new and material 
evidence has been submitted to reopen the claim, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant.  See Vazquez-Flores, 22 Vet. App. 37 (2008).

In this case, the appellant was provided with notice that 
addressed a number of the notice elements in the August 2002 
and April 2004 VA letters.  These letters notified the 
veteran of what the evidence must show to support his 
increased rating claims.  Vazquez-Flores, 22 Vet. App. 37 
(2008).  However, this was after the initial determination by 
the AOJ.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board acknowledges that the VCAA letters 
sent to the appellant do not satisfy all the requirements of 
Vazquez-Flores, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome.  For the 
reasons discussed below, the error did not affect the 
essential fairness of the adjudication.

The Board finds that any notice error(s), such as the 
provision of notice for the increased rating claim after the 
initial rating decision, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish an 
increased rating from the various notice letters sent to him 
by the RO and from the July 1999 SOC; August 2002, November 
2002, and September 2006 SSOCs, and February 2004 Board 
remand.  In particular, the August 2002 and April 2004 
letters informed the appellant of the need to submit evidence 
that his disability had increased in severity.  The appellant 
was told that he should submit medical evidence and that he 
should provide VA with enough information about his records 
so that VA could request them, and that he should let VA know 
of any other evidence or information that he thinks will 
support his claim.  The appellant was informed of the 
Diagnostic Code requirements for an increased rating in the 
rating decision, the SOC and the SSOCs.  The SOC and SSOCs 
informed the appellant that ratings from zero to 100 percent 
are assigned for his service connected disability based on 
criteria measuring the severity of his disorder.  In 
addition, as noted above, the veteran has alleged that he is 
unemployable (permanently and totally disabled) due to his 
service connected disabilities and this issue has been 
referred to the RO.  

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claims.

Although complete notice was not sent before the initial 
rating decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  The 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his increased 
rating claim and given ample time to respond.  The 
information submitted by the appellant and the testimony 
provided by the appellant (during his January 2000 hearing 
before a decision review officer) exemplifies the appellant's 
knowledge of what he had to demonstrate in order to acquire 
an increased rating for his disability.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the notice error(s) 
did not affect the essential fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.  Thus, the 
Board finds that any error in the timing of the appellant's 
notification of the VCAA constituted harmless error.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.

Finally, with respect to the duty to assist, the veteran's 
service and VA medical records, records from the Social 
Security Administration, records in connection with his 
premature retirement for disability from the Puerto Rico 
Telephone Company, and identified private medical records 
have been obtained.  Pertinent Spanish language documents, to 
include private treatment reports, have been translated.  In 
addition, he was afforded a hearing before a hearing officer 
at the RO in January 2000 and his appeal was remanded in 
February 2004.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The veteran was also 
accorded VA examinations in June 2000 and June 2005.  
38 C.F.R. § 3.159(c)(4).  

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's claim for an increased rating for his service 
connected varicose veins was received in October 1998.  At 
this time, bilateral varicose veins was rated as 30 percent 
disabling under Diagnostic Code 7120, which addresses 
varicose veins.  The criteria for evaluating the 
cardiovascular system were amended in January 1998.  Inasmuch 
as the veteran's claim for an increased evaluation was 
received after this date, in October 1998, the amended 
criteria is for application.  

Under the amended criteria, a 20 percent rating is warranted 
for persistent edema that is incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
Finally, a total (100 percent) rating is assigned for massive 
board-like edema with constant pain at rest.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2007).

A note following the diagnostic code indicates that these 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, evaluate each extremity 
separately and combine under 38 C.F.R. § 4.25 using the 
bilateral factor, 38 C.F.R. § 4.26, if applicable.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2007).

A review of the claims file reveals that, although VA and 
private records noted findings of occasional edema, the 
initial competent medical evidence of stasis pigmentation or 
eczema is not until June 2005, when such findings were noted 
on VA examination.  

Specifically, an August 1998 statement from L. A. Lopez, M.D. 
notes that the veteran's severe venous insufficiency in the 
veins of his lower extremities was productive of pain and 
edema which had progressed to the level of Grade III.  A 
November 1999 treatment report notes that the veteran's 
varicose veins were asymptomatic.  However, a November 1999 
Vascular Surgery Evaluation by Dr. Lopez noted multiple 
pigmented areas of both lower extremities with leather-like 
skin, healed scars from prior ulcerations, and edema of both 
lower extremities and tenderness at the ankle-calf level.  A 
September 2002 treatment report notes the veteran's 
complaints of pain, cramping, and a recurrent ulcer in the 
right leg.  No pitting edema or ulcers were noted on physical 
examination.  

Numerous VA and private treatment records prior to June 2005, 
to include photographs of the veteran's legs, have been 
reviewed.  However, the treatment records fail to show that 
the veteran's varicose veins have caused persistent edema and 
stasis pigmentation or eczema.

In addition, a June 2004 report of VA examination notes the 
veteran's complaints of constant aching, fatigue, tingling 
sensation and swelling of both lower extremities, worse after 
prolonged standing or walking and relieved with rest or leg 
elevation.  On physical examination, the examiner 
specifically noted no edema, eczema, board like edema, stasis 
pigmentation, or ulcers of either lower extremity.  

Records from the Social Security Administration include an 
April 2003 determination which notes that the veteran was not 
disabled through the date of the current determination and 
reflects a primary diagnosis of varicose veins, lower 
extremities, and affective disorder.  This determination was 
based on the VA and private treatment records which have been 
discussed above.  

A June 2005 report of VA examination notes the symptoms of 
severe cramps, pain in the legs, and changes in pigmentation.  
The examiner noted edema of the legs which is partially 
relieved by elevation of the extremities and the use of 
elastic antiembolic compression hosiery.  Although it was 
noted that there was no edema of either leg at the time of 
examination; a small one centimeter ulcer on the left leg 
distally was noted.  In addition, objective findings included 
moderate stasis pigmentation and eczema, bilaterally.  

Upon consideration of the foregoing, by a September 2006 
rating decision, the 30 percent rating for the veteran's 
bilateral varicose veins was increased to separate 20 percent 
ratings for varicose veins of each lower extremity, resulting 
in a combined rating of 40 percent, effective from October 5, 
1998, the date of receipt of the veteran's claim for 
increase.  

The competent evidence of record prior to June 2, 2005, 
reflects that the veteran's varicose veins of each lower 
extremity was productive of persistent edema that was 
relieved by elevation.  However, there is no evidence of 
eczema or stasis pigmentation prior to June 2, 2005.  In the 
absence of competent probative evidence of stasis 
pigmentation or eczema prior to June 2, 2005, the criteria 
for a rating of 40 percent or higher are not met during this 
time period.  38 C.F.R. § 4.104, Diagnostic Code 7120.  
Accordingly, increased separate evaluations in excess of 20 
percent disabling prior to June 2, 2005, for varicose veins 
of each lower extremity is not warranted and the veteran's 
claims are denied with respect to this period of time.  

As of June 2, 2005, the evidence confirms that the veteran's 
varicose veins of each lower extremity has been productive of 
persistent edema that is relieved by elevation.  Moreover, 
the examiner found objective evidence of moderate stasis 
pigmentation and eczema, bilaterally.  In consideration of 
the medical evidence pertaining to the symptoms of the 
veteran's varicose veins of the left and right lower 
extremities since June 2, 2005, the Board finds that a rating 
of 40 percent is warranted from that date.  It is clear from 
the evidence that the veteran's disability has resulted in 
stasis pigmentation, eczema, and left leg ulceration during 
this rating stage.  Although persistent edema has not been 
specifically evidenced at the time of examination, other than 
by the veteran's own contentions, the disability picture more 
closely approximates the symptomatology associated with a 40 
percent rating compared to a 20 percent rating.  See 
38 C.F.R. § 4.104, Diagnostic Code 7120.  The 20 percent 
rating contemplates the absence of ulcerations and the 
possibility of either stasis pigmentation or eczema.  In this 
case, the veteran's symptoms have been more severely 
disabling as all three symptoms have been evidenced.  
Therefore, with resolution of reasonable doubt in the 
veteran's favor, separate ratings of 40 percent disabling is 
warranted for varicose veins of each lower extremity from 
June 4, 2005.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3, 4.7.

Whereas a 40 percent rating is warranted from June 2, 2005, 
the criteria for an even higher rating (60 or 100 percent) 
have not been met.  The associated ulceration cannot be 
considered persistent, treatment records reflect recurrent 
notations of no ulceration, and the record is devoid of 
evidence suggesting that the disability results in board-like 
edema.  Without evidence of more severe symptomatology, an 
even higher rating in excess of 40 percent disabling is not 
warranted for the veteran's service-connected varicose veins.  

There is no evidence that the manifestations of the veteran's 
service-connected varicose veins, left and right lower 
extremities, are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 22 Vet. App. 111 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 20 percent for varicose veins, left and right lower 
extremities, prior to June 2, 2005, but the evidence supports 
a rating of 40 percent for varicose veins of each lower 
extremity from June 2, 2005.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007)

New and Material Evidence

In a decision dated in March 1979, the RO denied the 
veteran's claims for service connection for residuals of 
hepatitis.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
Thus, the March 1979 decision is final.

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."

The veteran's application to reopen his claim of service 
connection for hepatitis was received in October 1998.  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2002)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.

The Board notes that by a September 2006 SSOC, the RO 
reopened the veteran's claim of entitlement to service 
connection for hepatitis and denied the claim on the merits.  
On appeal, however, the Board must make its own determination 
as to whether any newly submitted evidence warrants a 
reopening of the claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Development of the evidence with respect to the veteran's 
hepatitis claim since the prior final decision in March 1979 
includes, most pertinently, a June 2005 VA examination report 
which concludes that the current positive serology test for 
hepatitis is related to clinical hepatitis from service, 
which was noted to be due to IV (intravenous) drug use.  The 
Board finds that the new evidence concerning a possible link 
between the veteran's current hepatitis pathology and his in-
service hepatitis treatment is new and material evidence 
sufficient to reopen the claim.  The Board finds the evidence 
added to the record subsequent to the March 1979 decision, by 
itself or when considered with previous evidence of record, 
is significant enough that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, 
presuming the credibility of this evidence, the Board finds 
that new and material has been received in connection with 
the claim.  The additional evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones 
v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of 
"new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 1 
Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the merits of 
his claim before the Board, reviewed the 
[independent medical opinion], submitted additional 
evidence in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to ask the 
veteran if he objected to Board adjudication in the 
first instance.  [citations omitted].  
Alternatively, failing to make that inquiry of the 
veteran, the [Board] decision should, under 
Bernard, have explained, as part of its statement 
of reasons or bases, why there was no prejudice to 
the veteran from its adjudication of the claim on 
the merits without first remanding the matter to 
the RO.

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
he has been prejudiced thereby.  Bernard, 4 Vet. App. at 393.

In this case, over the history of his claim, the veteran has 
been provided with pertinent laws and regulations regarding 
service connection, which is now the issue.  He has been 
given the opportunity to review the evidence of record and 
submit arguments in support of his claim.  He provided 
testimony on this issue at the  January 2000 hearing before a 
hearing officer at the RO and has reviewed all evidence 
before the Board.  His arguments have focused squarely on the 
issue of service connection, not just on whether he had 
submitted new and material evidence to reopen this claim.  
Thus, the Board finds that he is not prejudiced by the 
adjudication of his claim at this time.  Accordingly, there 
is no basis for an additional delay in the adjudication of 
this claim and the Board will proceed with the adjudication 
of the claim on a de novo basis.

Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

It is important to note that a layperson is generally 
incapable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (which holds that a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

Beyond the above, it is important to note that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that VA's and the Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Hepatitis

The veteran contends that he contracted hepatitis C while in 
the military.  The service medical records show that he was 
treated for viral hepatitis in November 1972.  

During his January 2000 hearing, the veteran recalled that, 
approximately six months after service, he experienced a 
recurrence of hepatitis.  A February 1979 report of VA 
examination notes the veteran's history of hepatitis in 1972, 
no residuals.  Private treatment records, dated in January 
2000, include laboratory test results which show that the 
veteran was reactive to hepatitis A, B, and C antigen.  

A June 2005 report of VA examination notes the veteran's 
history of inservice treatment for hepatitis.  It is further 
noted that the veteran recalled doing intravenous drugs and 
abusing hard liquor at the time of his inservice treatment.  
The examiner noted no recurrence since the inservice 
treatment in 1972 and 1973 and no current treatment.  The 
diagnosis was status post hepatitis A, hepatitis B surface 
core and hepatitis C, all documented by positive serology 
tests since January 26, 2000.  The examiner noted clinical 
hepatitis in 1973, while in the military with strong history 
of intravenous drug use and alcohol abuse.  No history of 
repeat hepatitis episodes since then.  The examiner concluded 
that the veteran's positive serology tests at present are as 
likely as not directly related to his clinical hepatitis 
while in service.  

Upon consideration of the foregoing, the Board finds that 
there are no post-service medical records that demonstrate 
that the veteran currently has a diagnosed disorder 
attributable to the hepatitis for which he was treated in 
service.  Specifically, the June 2005 report of VA 
examination notes that the veteran has not had a repeat 
episode of hepatitis since service.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of evidence showing current residuals 
of hepatitis, treated in service in 1972 and 1973, service 
connection cannot be granted.  38 C.F.R. § 3.304(f).

It is noted that the evidence shows the veteran has positive 
serology tests documenting hepatitis, under applicable 
regulation, the term "disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez, 13 Vet. App. at 282.  A serology test 
result represents only a laboratory finding and not actual 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).

Therefore, hepatitis documented by positive serology test 
results alone is not a "disability" for VA compensation 
benefits purposes.  If the veteran develops a disability that 
he believes is related to the positive hepatitis serology 
results, he is free to file a claim for service connection 
for such disability.

With respect to the veteran's history of drug and alcohol 
abuse, it is noted that substance abuse of this nature 
constitutes willful misconduct for which service connection 
cannot be granted.  38 C.F.R. § 3.301(d).  Specifically, an 
injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line 
of duty if such injury or disease was a result of the abuse 
of alcohol or drugs by the person on whose service benefits 
are claimed.  For the purpose of this paragraph, alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 
(February 10, 1998).  

Bilateral Knee and Bilateral Leg Arthritis

The veteran alleges that he has a bilateral knee disorder and 
bilateral leg arthritis which is attributable to his service-
connected varicose veins of the left and right lower 
extremities.  Thus, his claim is predicated entirely on a 
theory of secondary service connection.

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service-
connected.  In addition, a disability which is aggravated by 
a service-connected disability shall be service-connected.  
When service connection is established for a secondary 
condition it shall be considered as part of the original 
condition.  38 C.F.R. § 3.310(a) (2007).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As discussed above, the veteran is service connected for 
varicose veins, left and right lower extremities.  The 
veteran's October 1998 claim for service connection reflects 
that he is claiming service connection for "knee condition, 
both knees" and "arthritis condition, both legs," 
secondary to his service-connected varicose veins.  

VA outpatient treatment records dated in September 1997 
reflect that he complained of bilateral knee pain for years 
which occur all the time with no specific pattern.  He also 
reported that the knees have begun to "make sounds."  The 
impression upon X-ray examination of the knees was minimal 
bilateral patellofemoral degenerative joint disease.  

An August 1998 statement from Dr. Lopez notes that the 
veteran has developed a problem in the joints of the knees, 
which can be associated with his venous illness and that has 
limited him very much in his movements.  Dr. Lopez further 
comments that this limitation can cause premature arthritis 
in both joints and the veteran should be referred to an 
orthopedist for evaluation.  

A June 2000 report of VA joints examination notes that the 
veteran complained crepitation and aching pain at the 
bilateral knee joint line as well as occasional swelling and 
buckling of the knees.  He reported precipitating factors of 
stair climbing, walking and bending.  Bilateral knee X-ray 
studies were normal.  The diagnosis was patellofemoral 
syndrome.  The examiner noted that the veteran's claims file, 
to include the August 1998 statement from Dr. Lopez and the 
veteran's hearing transcript, was reviewed and concluded that 
the veteran's claimed knee condition and arthritis of the 
legs are not directly related to his service-connected 
varicose veins.  

The competent medical evidence in favor of the veteran's 
claim consists of the August 1998 statement from Dr. Lopez; 
however, this statement is outweighed by the June 2000 report 
of VA joints examination, which provides evidence against the 
veteran's claim.  Dr. Lopez states that the problems in the 
veteran's knee joints "can be associated with his venous 
illness" and has limited him very much in his movements.  
Dr. Lopez further states that this limitation "can cause a 
premature arthritis in both joints."  This phrasing of the 
opinion from Dr. Lopez is too speculative to support the 
veteran's claims.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The Court has routinely held that speculative and 
inconclusive opinions cannot support a claim of service 
connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (holding that there was a plausible 
basis for the Board's decision that a disability was not 
incurred in service where even the medical evidence favorable 
to the appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure); and Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (generally holding that medical 
opinions which are speculative, general or inconclusive in 
nature or which are not factually supported will not sustain 
a claim).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation (for example, as in this case, ringing in the 
ears).  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The net result of these holdings that the veteran is only 
competent, for example, to testify that he has experienced 
symptoms such as fatigue, weakness, or pain in his legs and 
knees; however, he is not competent to provide diagnoses of 
these symptoms or to etiologically link these symptoms and 
the underlying diagnoses to his military service or to a 
service-connected disorder.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if, as here, the preponderance 
of the evidence is against the claim, then service connection 
must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001).  The Board finds that the 
evidence is not in equipoise, but rather the preponderance of 
the evidence is against service connection for hepatitis as a 
result of active duty service or disability of the knees 
(patellofemoral syndrome) and bilateral leg arthritis 
(minimal bilateral patellofemoral degenerative joint disease) 
secondary to the veteran's service-connected varicose veins, 
left and right lower extremities.  38 U.S.C.A. § 5107(b).  
Accordingly, these claims are denied.


ORDER

An increased evaluation for varicose veins, right lower 
extremity, in excess of 20 percent disabling prior to June 2, 
2005, is denied.

An increased evaluation for varicose veins, left lower 
extremity, in excess of 20 percent disabling prior to June 2, 
2005, is denied.

An increased evaluation of 40 percent disabling for varicose 
veins, right lower extremity, is granted, effective June 2, 
2005, subject to the laws and regulations governing the 
payment of monetary awards.

An increased evaluation of 40 percent disabling for varicose 
veins, left lower extremity, is granted, effective June 2, 
2005, subject to the laws and regulations governing the 
payment of monetary awards.

New and material evidence has been received and the claim of 
service connection for hepatitis is reopened.

Entitlement to service connection for hepatitis is denied.

The claim for service connection for bilateral knee 
disability secondary to service-connected bilateral varicose 
veins is denied.




        (CONTINUED ON NEXT PAGE)



The claim for service connection for bilateral leg arthritis 
secondary to service-connected bilateral varicose veins is 
denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


